OPINION OF THE COURT
PER CURIAM.
We have concluded that the Partial Summary Judgment entered by the trial court is a non-appealable order pursuant to the Florida Rules of Appellate Procedure. See United Building Systems, Inc. v. Canam Systems, Inc., 400 So.2d 505 (Fla. 5th DCA 1981); Gibbs v. Reliance Insurance Company, 399 So.2d 1108 (Fla. 5th DCA 1981). However, in the interest of judicial economy, we will treat the Appeal as a Petition for a Writ of Common Law Certiorari. Upon consideration thereof, we conclude that the trial court was correct in the application of the Statute of Limitations. Therefore, the Petition for Writ of Common Law Certiorari is denied.